                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES--GENERAL

Case No. EDCV18-02474-JAK (KKx)                      Date: June 06, 2019
Title: Christine Anderson v. RSCR California Inc., et al.

DOCKET ENTRY
PRESENT:   HON. KENLY KIYA KATO, UNITED STATES MAGISTRATE JUDGE

             Deb Taylor                                     None
             Deputy Clerk                                   Court Reporter/Recorder

ATTORNEYS PRESENT FOR PLAINTIFF(S):            ATTORNEYS PRESENT FOR DEFENDANT(S):
      None                                            None

PROCEEDINGS:                  (IN CHAMBERS)

The Court is in receipt of the Parties' Stipulated Protective Order. Dkt. 47. Based on
the Parties' stipulation and good cause appearing, the Court hereby ENTERS the
Protective Order as forth in Dkt. 47.




MINUTES FORM 11
CIVIL-GEN
